TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00133-CR


Delmar Lee Parker, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT

NO. CR20703, HONORABLE EDWARD P. MAGRE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. F. Edward Brown, is ordered to tender a brief in this cause no later than October 7,
2004.  No further extension of time will be granted.
It is ordered September 30, 2004.

Before Justices Kidd, Patterson and Puryear
Do Not Publish